      Case 2:20-cv-02322-JAR-GEB Document 17 Filed 12/07/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


AMELIA HAINAUT,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 20-2322-JAR-GEB
                                                     )
SFM, LLC d/b/a SPROUTS FARMERS                       )
MARKET,                                              )
                                                     )
                      Defendant.                     )
                                                     )

                                            ORDER

       This matter is before the court on Plaintiff Amelia Hainaut’s motion for leave to file

her First Amended Complaint (ECF No. 16). Plaintiff filed her motion on November 18,

2020, making any response to the motion due December 2, 2020. No response in

opposition has been filed. Therefore, the motion is uncontested and may be granted

without further notice pursuant to D. Kan. Rule 7.4.

       Additionally, in its discretion, the Court finds the balance of factors weigh in favor

of amendment of the complaint as analyzed under Fed. R. Civ. P. 15(a)(2), and justice

requires amendment.1


1
  The court considers a number of factors in deciding whether to allow an amendment, including
timeliness, prejudice to the other party, bad faith, and futility of amendment. Minter v. Prime
Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)); see also Monge v. St. Francis Health Ctr., Inc., No. 12–2269–EFM-JPO, 2013 WL
328957, at *2 (D. Kan. Jan. 10, 2013), report and recommendation adopted, 2013 WL 328986 (D.
Kan. Jan. 29, 2013). Rule 15(a)(2) provides leave “shall be freely given when justice so requires,”
and the decision to allow an amendment is within the sound discretion of the court. See J. Vangel
Elec., Inc. v. Sugar Creek Packing Co., No. 11–2112–EFM, 2012 WL 5995283, at *2 (D. Kan.
Nov. 30, 2012) (citing Panis v. Mission Hills Bank, 60 F.3d 1486, 1494 (10th Cir. 1995)).
     Case 2:20-cv-02322-JAR-GEB Document 17 Filed 12/07/20 Page 2 of 2




      IT IS THEREFORE ORDERED that Plaintiff Amelia Hainaut’s Motion for

Leave to Amend the Complaint (ECF No. 16) is GRANTED. Plaintiff shall file her First

Amended Complaint no later than December 21, 2020.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas this 7th day of December, 2020.


                                       s/ Gwynne E. Birzer
                                       GWYNNE E. BIRZER
                                       United States Magistrate Judge




                                          2
